DETAILED ACTION
Claims 1, 5, 7-9, 12 and 21-22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The reply filed on December 21, 2021 is not fully responsive to the prior Office action because of the following formal matters.  Claims 7-9 and 12 are incorrectly marked as required by 37 CFR 1.121(c)(2), see MPEP 714.  Particularly, claims 7-9 and 12 are marked as “Currently Amended” or “Previously presented”, however, claims 7-9 and 12 were withdrawn from consideration by the election made on March 10, 2021.  The claims should be marked “Withdrawn - Currently Amended” or “Withdrawn” respectively.  Since the response addresses the rest of the Office Action the examiner considers this a bona fide Response, and in an effort to maintain a compact prosecution he will proceed as if the Response is fully responsive.
As previously noted, regarding the term “spatial light modulator” – in the art a spatial light modulator generally is an object that imposes some form of spatially varying modulation on a beam of light and are generally associated with the elements that transform light based on a signal to an image, e.g. digital micromirror device in a DLP display, a liquid crystal on silicon device in an LCD, etc.  Applicant is using the term to describe an electrically addressed variable lens.  For purposes of examination the examiner will interpret “spatial light modulator” as an electrically addressed variable lens.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation in light of the specification as is required be the MPEP §2111.

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on January 11, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 11, 2021 is withdrawn.  Claims 7-9 and 12 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathaniel Perkins on January 6, 2022.
The application has been amended as follows: 
1. A display apparatus, comprising: 
a control circuit; 

a first spatial light modulator, set in front of the display unit and connected to the control circuit, wherein the first spatial light modulator is configured to change modulation pattern or content based on electronic signals generated by the control circuit, to dynamically adjust spatial imaging distances, 
wherein the display apparatus further comprises a second spatial light modulator set behind the display unit, and 
a polarizer set between the display unit and the second spatial light modulator, to convert or filter [[the]] ambient light into linearly polarized light; 

wherein the display unit and the first spatial light modulator are transparent; and 
the second spatial light modulator compensates the ambient light to compensate changes generated when the ambient light passes through the first spatial light modulator and the display unit, so that light-field changes generated, after the ambient light passes through the display apparatus, in two perpendicular polarization directions are the same.

Cancel claim 4.

5. The display apparatus according to claim [[4]] 1, wherein polarization directions of modulation images output by the first spatial light modulator and modulated ambient light output by the second spatial light modulator are the same.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the display apparatus as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a display apparatus specifically including, as the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/George G. King/Primary Examiner, Art Unit 2872                                                   January 6, 2022